Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Claims 30-33, and 35-49 are pending.  Claims 31-33 and 35-49 remain withdrawn as being drawn to nonelected subject matter.
Claim 30 is examined herein on the merits.
Specification
The specification is objected to for listing a number of DNA sequences in tables without indicating the associated SEQ ID NOs in the Sequence listing.  The MPEP States “V.    SEQUENCE IDENTIFIER
37 CFR 1.821(c)  requires that each disclosed nucleic acid or amino acid sequence in the application appear separately in the sequence listing, with each sequence further being assigned a sequence identifier, referred to as "SEQ ID NO." The sequence identifiers must begin with 1 and increase sequentially by integers. The requirement for sequence identifiers, at a minimum, requires that each sequence be assigned a different number for purposes of identification. However, where practical and for ease of reference, sequences should be 
37 CFR 1.821(d)  requires that where the description or claims of a patent application discuss a sequence that is set forth in the sequence listing, a reference to the sequence identifier of that sequence is required at all occurrences, even if in the text of the description or claims that sequence is set forth by enumeration of its residues. This requirement is also intended to permit references elsewhere in the application (e.g., specification, claims, or drawings) to sequences set forth in the sequence listing by the use of assigned sequence identifiers without repeating the sequence. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the sequence listing. Where a sequence that meets the length thresholds of 37 CFR 1.821(a)  is disclosed by enumeration of its residues anywhere in an application, it must be presented in a sequence listing in a manner that complies with the requirements of the sequence rules.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 30 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 30 recites “selected from the group consisting of SSR markers corresponding to 4, 5, 10, 12, 18, 19, 68, 80, 93, 134, 139, 158, 185, 186 and 188 in Table 11”.  As a first matter, it is unclear what the term “corresponding” means.  The term “corresponding” indicates that the subject is somehow related to either a position, location, or sequence without being the sequence itself, such as in the specification wherein Applicants state “SSRs and their corresponding primers are identified in Tables 11 and 12” (see 3rd paragraph under “Experimental Procedures”).  However, in the instant case, Table 11 appears to be the primers indicated by the title SSRs and primers, indicating the primers are in Table 12.  Clarification is requested as to what the SSR being claimed actually is.  Is it the sequence in Table 11?  And, if so, is it the sequence before the number indicated, or the sequence after the number indicated?  Is it the sequence in Table 12?  If it is the sequence in Table 12, do the corresponding numbers in Table 11, correspond to the SEQ ID NOs indicated in Table 12 such that 4 refers to SEQ ID NO:4 in Table 12?  Or is it referring to SSR 4?  A search of the primers in Table 11 does not result in finding the same primers repeated in Table 12 such that it can be determined which SSR to actually search.
	Additionally, the claim contains an improper incorporation by reference in reciting a Table in the claim.  
2173.05(s)    Reference to Figures or Tables [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 30 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The claim as currently written is drawn to a method comprising using an SSR marker that “corresponds” to the numbers in Table 11.  However, there is no key or description of which SSR from Table 12 would actually correspond to these numbers such that one of skill in the art would be able to determine whether or not they are in possession of the claimed invention.  Accordingly, the claim lacks adequate written description as currently written.


	A meaningful search of the prior art cannot be conducted on claim 30 as it is currently written.  The indicated Table does not provide SEQ ID NOs for searching and do not appear to give the actual SSR markers such that they can even be manually searched.  There appears to be no direct correlation between Table 11 and Table 12, such that it can be determined which 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663